OPINION — AG — ** LEVY OF ASSESSMENT FOR WEATHER MODIFICATION ** A PROVISION BY THE LEGISLATURE SUCH AS THAT FOUND IN 2 Ohio St. 1423 [2-1423], FOR A SPECIAL ASSESSMENT FOR LOCAL IMPROVEMENTS, CREATES A PRESUMPTION THAT THE IMPROVEMENT AND ASSESSMENT AUTHORIZED WILL BENEFIT THE PROPERTY SO ASSESSED.  A QUESTION OF FACT IS INVOLVED WHERE INDIVIDUAL LAND HOLDERS CONTEND THAT THEIR SPECIFIC PROPERTY IS NOT TO BE BENEFITED BY THE PROPOSED LOCAL IMPROVEMENT.  SINCE THE WEATHER MODIFICATION ACT PROVIDES A PROCEDURE FOR THE EXCLUSION OF PROPERTY FOUND NOT TO BE BENEFITED FROM THE IMPROVEMENT, THE ACT IS CONSTITUTIONALLY SUFFICIENT ON ITS FACE. (RAIN MAKING, CLOUD SEEDING, REAL PROPERTY, ELECTION) CITE: ARTICLE X, SECTION 7, 2 Ohio St. 1401 [2-1401], 2 Ohio St. 1423 [2-1423] (STEVEN E. MOORE)